 Case 5:20-cv-01559-JGB-SHK Document 30-12 Filed 12/14/20 Page 1 of 4 Page ID #:492



1    SAMANTHA CHOE (SBN: 252002)
     schoe@cov.com
2    ADDISON THOMPSON* (SBN: 330251)
     athompson@cov.com
3    SYLVIA HUANG (SBN: 313358)
     syhuang@cov.com
4    ANNIE SHI (SBN: 327381)
     Covington & Burling LLP
5    415 Mission St., Ste. 5400
     San Francisco, CA 94105
6    Telephone: (415) 591-6000
7    JENNIFER STARK (SBN: 267062)
     Jennifer.Stark@disabilityrightsca.org
8    AARON FISCHER (SBN: 24739
     Aaron.Fischer@disabilityrightsca.org
9    ANNE HADREAS (SBN: 253377)
     Anne.Hadreas@disabilityrightsca.org
10   SARAH GREGORY (SBN: 303973)
     Sarah.Gregory@disabilityrightsca.org
11   KIM PEDERSON (SBN: 234785)
     Kim.Pederson@disabilityrightsca.org
12   Disability Rights California
     1330 Broadway, Suite 500
13   Oakland, CA 94612
     Telephone: (510) 267-1200
14   Facsimile: (510) 267-1201
15   Attorneys for Plaintiffs
16   * C.D. California admission application forthcoming
17
                                UNITED STATES DISTRICT COURT
18
                            CENTRAL DISTRICT OF CALIFORNIA
19
                                      EASTERN DIVISION
20
     RICHARD HART et al., individually and on           Case No. 5:20-cv-1559-JGB-SHK
21
     behalf of all others similarly situated,
22                                                      DECLARATION OF JAMES
                  Plaintiffs,                           MOORE
23
     v.                                                 Date: TBD
24                                                      Time: TBD
     STEPHANIE CLENDENIN, Director of                   Judge: Hon. Jesus G. Bernal
25                                                      Courtroom: 7D
     California Department of State Hospitals, in
26   her official capacity et al.,                      Compl. filed: 08/05/2020
27
                  Defendants.
28

                                                    1
                                    DECLARATION OF JAMES MOORE
 Case 5:20-cv-01559-JGB-SHK Document 30-12 Filed 12/14/20 Page 2 of 4 Page ID #:493



1                            DECLARATION OF JAMES MOORE
2    I, James Moore, hereby declare:
3          1.     I make this declaration based on my own personal knowledge and if called
4    to testify I could and would do so competently as follows:
5          2.     I am currently a patient on Unit 27 at Patton State Hospital (Patton) in San
6    Bernardino County, California.
7          3.     I have been at Patton since 2009, when I was found not guilty by reason of
8    insanity for criminal acts that occurred in 2007.
9          4.     I am African-American and I live with several serious medical problems. I
10   am obese. I have chronic obstructive pulmonary disease (COPD) and use inhalers three
11   times every day. In the morning, I use Xopenex, Advair, and Spiriva inhalers. Mid-day,
12   I use Xopenex again. At night, I use Xopenex and Advair again. I am short of breath
13   every day, just doing mundane daily things like putting on my shoes and walking up one
14   flight of stairs. In addition, I have obstructive sleep apnea, which requires me to use a
15   CPAP machine every night. I can’t sleep without it because I can’t breathe on my own
16   when I am lying down. I also have heart problems and had an echocardiogram last year.
17   Lastly, I have hypertension and take blood pressure medications twice a day.
18         5.     I am terrified of getting COVID-19 here inside of Patton. From watching
19   the news, I learned that people with medical conditions like mine are at greater risk of
20   serious harm if the catch COVID-19.
21         6.     Unit 27 was put on quarantine for about one month in July and August of
22   this year after some staff members and a patient tested positive for COVID-19.
23   Quarantine is extremely stressful for all of us because we are confined to our unit. We
24   cannot go outside, the dining hall, the library, or anywhere else within Patton.
25         7.     There is no room for social distancing anywhere on the unit. I share a
26   bedroom with three other guys. There are only about three feet in between our beds.
27         8.     We were put on quarantine again at the beginning of October, and we are
28   still on quarantine. I believe that this quarantine was originally caused by an exposed

                                                  2
                                    DECLARATION OF JAMES MOORE
 Case 5:20-cv-01559-JGB-SHK Document 30-12 Filed 12/14/20 Page 3 of 4 Page ID #:494



1    staff member who worked on our unit. However, around the week of Thanksgiving, a
2    patient on Unit 27 also tested positive and was moved off of the unit. No one knows how
3    he caught the virus. Before he tested positive, he wore his mask all the time.
4          9.     Then, on the Monday after Thanksgiving, I heard from other patients that
5    two patients on Unit 26 also tested positive for COVID-19. I feel like we are on the
6    verge of another serious outbreak here.
7          10.    Right now, I do not feel safe inside of Patton. We patients are in a position
8    where we have no power over our decision-making. Staff doesn’t give us much
9    information about what is going on and who is testing positive. I feel like we are in the
10   dark about our circumstances and this scares me a lot.
11         11.    For many years, I have been working really hard to meet my discharge goals
12   and get released from Patton. My treatment team at Patton has had me on “pre-COT”
13   status for about five years. “Pre-COT” means “pre-Community Outpatient Treatment.” I
14   take one psychiatric medication, follow the rules, and I attended treatment groups when
15   they were being offered at Patton before the COVID-19 pandemic started in March.
16         12.    Around the end of 2018 or beginning of 2019, my treatment team told me
17   that they were considering recommending me for outpatient treatment. However, in the
18   middle of 2019, my treatment team recommended, for the first time in my decade at
19   Patton, that I take a substance abuse coping skills group, even though I do not have a
20   substance abuse history and they told me that they do not think I have a substance use
21   disorder.
22         13.    My treatment team told me that CONREP, the “Conditional Release
23   Program,” requested that I enroll in this group as a prerequisite to being conditionally
24   released into the community for outpatient treatment. I enrolled in the group as a step
25   towards getting discharged because I know I have to do what CONREP recommends in
26   order to be discharged into that program. That is the only way I can get out of Patton.
27   However, Patton has not been offering this or any other group therapy since the spring. I
28   feel like I am so close to possibly getting discharged, but do not know how I am expected

                                                  3
                                    DECLARATION OF JAMES MOORE
 Case 5:20-cv-01559-JGB-SHK Document 30-12 Filed 12/14/20 Page 4 of 4 Page ID #:495



1    to meet the discharge goals that my team sets for me if Patton is not offering the groups
2    that I need to take to satisfy CONREP’s requirements.
3          14.    I have been doing everything that I’ve been told to do at Patton so I can get
4    out and see my family again. This year, both of my grandmothers and my little brother,
5    all of whom I was very close to, died. It has been extremely difficult for me to process
6    not being able to see them one last time.
7          15.     I keep wondering what is going to happen to me if I catch COVID-19 here.
8    With all of my medical conditions, I do not know if I will survive the pandemic.
9
10   I declare under penalty of perjury of the laws of the State of California and the United
11   States that the foregoing is true and correct. Executed on the 9th day of December, 2020
12   in Patton, California.
13                                                       /s/ James Moore*
14                                                       James Moore
15
16   * In light of COVID-19 regional stay-at-home orders and related COVID-19
17   correspondence delays, the declarant has requested and authorized that Plaintiffs’ counsel
18   enter an e-signature on his behalf. See Declaration of Kim Pederson, filed concurrently
19   herewith. Given the circumstances related to the COVID-19 pandemic and public health
20   orders, Plaintiffs’ counsel respectfully request an exception to Local Rule 5-4.3.4(a)(3),
21   and will file the hand-signed declaration upon receipt, consistent with any further
22   direction from the Court.
23
24
25
26
27
28

                                                  4
                                    DECLARATION OF JAMES MOORE
